J-S35006-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ESTATE OF PETER                     :     IN THE SUPERIOR COURT OF
    HNATUSKO                                   :          PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: JANINE CRISSEY                  :     No. 830 MDA 2021

                  Appeal from the Order Entered May 28, 2021
     In the Court of Common Pleas of Lackawanna County Orphans' Court at
                              No(s): 2020-01261


BEFORE:      OLSON, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                           FILED: DECEMBER 30, 2021

        Appellant, Janine Crissey, appeals pro se from the order entered on May

28, 2021. We dismiss this appeal.

        The Orphans’ Court ably summarized the underlying facts and

procedural posture of this appeal:

          Peter Hnatusko (“decedent”) died on November 11, 2020,
          leaving at least two wills: one executed on June 9, 2017, and
          another executed on November 6, 2019. The 2017 will
          named [Appellant] executrix of the estate, and gave [ten
          percent] of the estate to the decedent’s daughter-in-law,
          Stephanie Hnatusko, and the remainder to [Appellant]. The
          2017 will also stated that it was [decedent’s] express desire
          not to include his other two daughters, Laura Filingo and
          Denise Hnatusko, in his property bequest. . . .

          The 2019 will named Ronald James Legg, Jr., a friend of the
          decedent’s, executor as well as a beneficiary to receive the
          decedent’s [pickup] trucks. In the 2019 will, the decedent
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S35006-21


       bequeathed the residual of the estate to Ruthenian Greek
       Catholic Church of St. Wolodymir of Scranton, PA, a/k/a
       Vladimir Ukrainian Greek Catholic Church, where he was a
       parishioner, and ALSAC/St. Jude’s Children’s Research
       Hospital. In the 2019 will, the decedent also revoked all
       former wills.

       On December 17, 2020, Mr. Legg filed a Petition for a Citation
       to be issued to Denise Hnatusko, [Appellant,] and Laura
       Filingo to show cause why a copy of the November 6, 2019
       will should not be submitted for probate. The Citation was
       issued and a hearing was scheduled before the Register of
       Wills of Lackawanna County.          On January 11, 2021,
       [Appellant] filed an Objection asserting that the 2019 will was
       not an original document and should not be accepted for
       probate, and instead the 2017 will should be accepted and
       letters testamentary be issued to [Appellant]. On January
       14, 2021, the Register of Wills conducted a hearing, and on
       January 19, 2021, issued an order, finding that petitioner
       could not overcome the presumption that the decedent
       destroyed or revoked the November 6, 2019 will, and
       admitting the 2017 will to probate and naming [Appellant]
       executor.

       On March 23, 2021, Ruthenian Greek Catholic Church of St.
       Wolodymir of Scranton, PA, a/k/a Vladimir Ukrainian Greek
       Catholic Church, ALSAC/St. Jude’s Children’s Research
       Hospital[,] and Ronald James Legg, Jr. filed an appeal of the
       January 19, 2021 order issued by the Register of Wills. The
       appellants asserted that the original of the 2019 will had been
       located, and that two witnesses to the 2019 will were now
       ready, able and willing to testify that the decedent was of
       sound mind when he executed the 2019 will. On April 6,
       2021, [Appellant] filed an answer to the appeal. On May 27,
       2021, a hearing was conducted.

       At the May 27, 2021 hearing, the court heard testimony from
       Eugene Doud, the attorney who drafted the 2019 will for the
       decedent; Pamela Edwards, branch manager of Peoples
       Security Bank in Moscow, PA and the notary public who
       notarized the 2019 will; Robin Jenkins, an employee of the
       bank who witnessed the 2019 will; Janice Snyder, also an
       employee of the bank who witnessed the will; and Ronald
       Legg, the executor of the estate under the 2019 will. . . .

                                    -2-
J-S35006-21



       Mr. Doud testified that the decedent had directed him to draft
       his 2016, 2017, and 2019 wills. The 2019 will revoked all
       former wills, and Mr. Doud testified that when the will was
       signed on November 6, 2019, the decedent was of sound
       mind and knew what he was doing. Mr. Doud testified that
       he conducted a colloquy with the decedent before he signed
       the will, confirming that he knew that he was revoking all
       prior wills, ascertaining that no one was pressuring him to
       make these decisions, and confirming that all necessary
       changes that he wanted in the will were made. He also asked
       him the rationale behind the two significant charitable
       bequests to St. Jude’s and St. Vladimir’s in the 2019 will, and
       the decedent stated that he had contributed to St. Jude’s over
       his lifetime and they provided a great charitable function, and
       that he had been a lifetime parishioner of St. Vladimir’s and
       they had needs he wanted to help them address. He also
       testified that he asked the decedent if he realized that he was
       leaving nothing to his children, and the decedent replied that
       they had received quite enough from him while he was alive.
       Mr. Doud testified that this colloquy was conducted in the
       presence of the notary public and witnesses. He testified that
       he witnessed them sign the will after the decedent signed it.
       He testified that all of his efforts in drafting the 2019 will and
       having it executed were done at the direction of the decedent,
       and that no one else communicated any instructions.

       Pamela Edwards, the branch manager of Peoples Security
       Bank in Moscow and a notary public, testified that she had
       known the decedent for about 40 years as a longtime
       customer of the bank and that she notarized the November
       6, 2019 will. She testified that the signature on the will is
       definitely the decedent’s and that she is familiar with his
       signature from his relationship with the bank. She testified
       that she witnessed him sign the will on November 6, 2019,
       and that he was of sound mind and knew what he was doing.
       She testified that he was not under any undue influence when
       he signed, and that nobody influenced him. She also testified
       that when he signed the will, he was very adamant that this
       was what he wanted to do and that his children had already
       received money from him and he did not want them to have
       anything from him when he was deceased. Finally, she
       testified that the document that she was looking at and


                                     -3-
J-S35006-21


        holding in her hand was the original document that she
        notarized with the actual ink signatures.

        Robin Jenkins testified that on November 6, 2019, she was
        an employee of Peoples Security bank and that she knew the
        decedent. She testified that she witnessed him sign his will,
        and that he was of sound mind. Similarly, Janice Snyder
        testified that on November 6, 2019, she was an employee of
        Peoples Security Bank, and that she was present when he
        signed the will and that he appeared to be of sound mind.

        Finally, Ronald Legg testified that the decedent gave the
        original of the November 6, 2019 will to him about a week
        after it had been executed and asked him to hold it for him.
        He testified that he could not locate the original after the
        decedent died in December [2020], but then remembered
        where he had put it. . . .

        At the conclusion of the hearing, [the Orphans’ Court] found
        that the 2019 will presented at the hearing was an original
        document and that it was the most recent will. The [Orphans’
        Court] found that the evidence presented demonstrated that
        the decedent intended this to be his last will and testament,
        and that he executed it without the exercise of any outside
        influence or duress. The [Orphans’ Court] stated that this
        was made clear by several of the witnesses, but perhaps none
        more clearly than Ms. Edwards who stated that no one spoke
        for the decedent. The [Orphans’ Court] issued an order that
        sustained the [] appeal from probate, vacated the January
        19, 2021 order issued by the Register of Wills, and directed
        the Register of Wills to admit to probate the 2019 will and to
        grant letters testamentary pursuant to that will.

        On June 24, 2021, [Appellant] filed a notice of appeal of the
        May 27, 2021 order. On July 21, 2021, [the Orphans’ Court]
        ordered [Appellant] to file a concise statement of the [errors]
        complained of on appeal within 21 days pursuant to Pa.R.A.P.
        1925(b). [Appellant failed to comply with the Orphans’
        Court’s order.]

Orphans’ Court Opinion, 8/24/21, at 1-5 (citations and some capitalization

omitted).



                                     -4-
J-S35006-21



       Appellant’s brief does not include a Pennsylvania Rule of Appellate

Procedure 2116(a) “statement of questions involved” 1 and a review of

Appellant’s brief does not reveal any comprehensible argument or claim of

error. Further, since this Court is unable to discover a rational argument or

claim of error in Appellant’s brief, we must conclude that the procedural and

substantive defects in Appellant’s brief completely preclude meaningful

appellate review.      As such, we dismiss this appeal.      See Pa.R.A.P. 2101

(“[b]riefs and reproduced records shall conform in all material respects with

the requirements of [our] rules as nearly as the circumstances of the particular

case will admit, otherwise they may be suppressed, and, if the defects are in

the brief or reproduced record of the appellant and are substantial, the appeal

or other matter may be quashed or dismissed.”); see also Commonwealth

v. Postie, 110 A.3d 1034, 1041 n.8 (Pa. Super. 2015) (“[a]lthough this Court

is willing to construe liberally materials filed by a pro se litigant, pro se status

generally confers no special benefit upon an appellant. Accordingly, a pro se




____________________________________________


1Appellant’s brief also does not contain: a statement of jurisdiction (Pa.R.A.P.
2111(a)(1)); the order that is the subject of the appeal (Pa.R.A.P.
2111(a)(2)); a statement of the scope and standard of review (Pa.R.A.P.
2111(a)(3)); a statement of the case (Pa.R.A.P. 2117); a summary of
argument (Pa.R.A.P. 2118); any citation to the record or legal authority
(Pa.R.A.P. 2119); a table of contents (Pa.R.A.P. 2174); a copy of the trial
court’s opinion (Pa.R.A.P. 2111(b)); or, a copy of Appellant’s Rule 1925(b)
statement (Pa.R.A.P. 2111(d)).


                                           -5-
J-S35006-21



litigant must comply with the procedural rules set forth in the Pennsylvania

Rules of the Court”).2

       Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2021




____________________________________________


2 Further, even if we had not dismissed this appeal, we would have held that
Appellant waived all of her claims, as she failed to comply with the Orphans’
Court’s Rule 1925(b) order. See Pa.R.A.P. 1925(b)(4)(vii) (“[i]ssues not
included in the [Rule 1925(b)] Statement . . . are waived”).


                                           -6-